UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-01236 Deutsche Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2014 ITEM 1. REPORT TO STOCKHOLDERS August 31, 2014 Annual Report to Shareholders Deutsche Select Alternative Allocation Fund (formerly DWS Select Alternative Allocation Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 24 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Information About Your Fund's Expenses 37 Tax Information 38 Advisory Agreement Board Considerations and Fee Evaluation 43 Board Members and Officers 48 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. The fund expects to invest in underlying funds that emphasize alternatives or non-traditional asset categories or investment strategies, and as a result, it is subject to the risk factors of those underlying funds. Some of those risks include stock market risk, credit and interest rate risk, floating rate loan risk, volatility in commodity prices, infrastructure and high-yield debt securities, market direction risk (market advances when short, market declines when long), short sales risk and the political, general economic, liquidity and currency risks of foreign investments, which may be particularly significant for emerging markets. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Because Exchange Traded Funds (ETFs) trade on a securities exchange, their shares may trade at a premium or discount to their net asset value. ETFs also incur fees and expenses so they may not fully match the performance of the indexes they are designed to track. See the prospectus for additional risks and specific details regarding the fund's risk profile. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. Investment Process Portfolio management utilizes a strategic asset allocation process to determine the non-traditional or alternative asset classes and investment strategies that should be represented in the fund’s portfolio. Such asset categories and investment strategies may include market neutral, inflation-protection, commodities, real estate, floating-rate loans, infrastructure, emerging markets and other alternative strategies. Portfolio management also utilizes a tactical asset allocation process to adjust allocations in response to short-term market changes. During the 12-month period ended August 31, 2014, Deutsche Select Alternative Asset Allocation Fund returned 9.86%. In comparison, the Barclays U.S. Aggregate Bond Index returned 5.66% and the fund’s blended benchmark returned 14.78%. The fund’s blended benchmark is made up of the Morgan Stanley Capital International (MSCI) World Index (60%) and the Barclays U.S. Aggregate Bond Index (40%). The fund outperformed the 5.81% average return for the funds in its Morningstar peer group, Multialternative Funds, during the past 12 months. Its average annual return has also outpaced the peer group average in the three-year period (4.37% to 3.54%), as well as the five-year interval (6.36% to 4.47%). Fund Performance The largest contributor to the fund’s 12-month results was its allocation to Deutsche Global Infrastructure Fund. Infrastructure stocks were in favor due to their above-average yields and the longer life span of their underlying assets, and the asset class outperformed the broader global equity markets during the past year. We remain positive on the sector based on our view that infrastructure projects are necessary for long-term economic growth and productivity, particularly in less-developed regions. Infrastructure stocks also tend to feature below-average volatility and a low degree of interest-rate sensitivity, both of which we see as being positive attributes at this stage of the cycle. Accordingly, we increased our weighting to Deutsche Global Infrastructure Fund during the annual period. The fund’s real estate allocation was another positive contributor during the year. While we adjusted the size of the fund’s weighting in the asset class throughout the period, we held two funds at different points in the year: Deutsche Real Estate Securities Fund and Deutsche Global Real Estate Securities Fund. Both funds benefited from the improving global property markets and investors’ continued demand for higher-yielding securities. While this allocation was a positive for performance, the contribution would have been greater if we had held both funds for the entire 12-month period. "Our strategy of maintaining an above-average sensitivity to equities, and higher-risk assets in general, was a key factor in the fund’s outperformance during the past 12 months." The fund also benefited from its allocation to the SPDR Barclays Convertible Securities ETF, which delivered a solid gain at a time of rising stock prices and falling bond yields. Our position in Deutsche Enhanced Emerging Markets Fixed Income Fund made a robust contribution to performance, as well. Recovering investor risk appetites and evidence of stabilizing growth trends in China, Brazil and other key emerging nations provided a tailwind for the asset class. We increased our allocation to this fund at the start of the calendar year following underperformance for the emerging markets in 2013, a decision that benefited performance during the second half of the reporting period. Deutsche Global Inflation Fund also performed well, thanks to robust bond market returns and its allocation to the outperforming overseas markets. The fund’s allocation to Deutsche Floating Rate Fund produced a positive return but made a smaller contribution to the fund’s overall performance. Floating-rate debt securities lost some momentum in mid-2014 following their strength of 2013 and the first quarter of this year, and they finished the 12-month period behind other credit-sensitive segments of the bond market. Still, we believe floating-rate securities provide income without the rate sensitivity of traditional bonds, a potentially valuable attribute as we move closer to the time at which the U.S. Federal Reserve Board (the Fed) may begin to raise interest rates. Two funds in the portfolio closed the annual period with negative returns. Deutsche Diversified Market Neutral Fund finished slightly in the red, as stock selection had an adverse impact on performance in the very strong market environment of the past year. Deutsche Enhanced Commodity Strategy Fund also finished with a slightly negative return, as commodity prices were pressured by rising supplies in key markets such as oil and corn. Outlook and Positioning We have positioned the fund for an environment of improving economic growth and gradually rising interest rates. We have sought to achieve this by tilting its exposure toward assets that are more sensitive to stock-market performance — i.e., infrastructure stocks and convertible bonds — and minimizing its duration exposure (i.e., interest-rate sensitivity). Our desire to add market "beta" also formed the basis for our decision to reduce the fund’s allocation to Deutsche Diversified Market Neutral Fund. Our strategy of maintaining an above-average sensitivity to equities, and higher-risk assets in general, was a key factor in the fund’s outperformance during the past 12 months. On the other hand, the fund’s below-average interest rate sensitivity was a slight headwind to performance results through mid-2014 as bond yields declined. Our response was to add back some rate exposure late in the period, a tactical decision that helps illustrate our active approach to portfolio management. We continue to believe longer-term rates are likely to move higher in the year ahead, however, so we are maintaining a cautious approach with respect to this aspect of our positioning. Another key element of our strategy was our decision to maintain an element of inflation protection in the fund. We sought to achieve this via positions in asset classes that can continue to perform well if price levels begin to rise. These included commodities, global infrastructure stocks and floating-rate debt securities. While inflation has remained tame, global central bank policy is geared toward fostering a more inflationary environment. Since inflation can accelerate quickly once it takes hold, we believe the time to prepare is before rising prices become evident. We continue to run a portfolio that we believe can provide investors with well-diversified exposure to the alternative asset classes. We seek to manage the fund with an eye toward long-term results, looking for areas that we believe can help the fund outperform over a multiyear period rather than trying to chase short-term returns in "hot" asset classes. Portfolio Management Team Pankaj Bhatnagar, PhD, Managing Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2000 with seven years of industry experience; previously, served in Quantitative Strategy roles at Nomura Securities, Credit Suisse and Salomon Brothers. — Portfolio Manager for the Quantitative Group: New York. — Degree in Civil Engineering, Indian Institute of Technology; MBA, Kent State University; PhD in Finance, University of North Carolina at Chapel Hill. Darwei Kung, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001–2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, corporate bond issues and mortgage securities. The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Index returns do not reflect any fees or expenses and it is not possible to invest into an index. The Morningstar Multialternative Funds category represents funds that offer investors exposure to several different alternative investment tactics. As such, the majority of these funds’ assets are invested in alternative strategies that may change over time in response to market conditions. These funds may have static allocation to alternative strategies or may take a more tactical approach in their allocation among alternative strategies and classes depending on opportunities in the current environment. Diversification neither assures a profit nor guarantees again a loss. An exchange-traded fund (ETF) is a security that tracks an index or asset like an index fund, but trades like a stock on an exchange. Contribution incorporates both a stock’s total return and its weighting in the index. Inflation-protected securities are types of fixed-income investments that offer a nominal return plus the inflation rate. Performance Summary August 31, 2014 (Unaudited) Class A 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 9.86% 6.36% 6.05% Adjusted for the Maximum Sales Charge (max 5.75% load) 3.54% 5.11% 5.00% MSCI World Index† 21.10% 12.35% 9.18% Barclays U.S. Aggregate Bond Index† 5.66% 4.48% 5.36% Blended Index† 14.78% 9.49% 8.22% Class C 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 9.06% 5.57% 5.25% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 9.06% 5.57% 5.25% MSCI World Index† 21.10% 12.35% 9.18% Barclays U.S. Aggregate Bond Index† 5.66% 4.48% 5.36% Blended Index† 14.78% 9.49% 8.22% Class R 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/14 No Sales Charges 9.54% 5.96% 5.64% MSCI World Index† 21.10% 12.35% 9.18% Barclays U.S. Aggregate Bond Index† 5.66% 4.48% 5.36% Blended Index† 14.78% 9.49% 8.22% Class S 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/14 No Sales Charges 10.02% 6.58% 6.26% MSCI World Index† 21.10% 12.35% 9.18% Barclays U.S. Aggregate Bond Index† 5.66% 4.48% 5.36% Blended Index† 14.78% 9.49% 8.22% Institutional Class 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/14 No Sales Charges 10.16% 6.67% 6.34% MSCI World Index† 21.10% 12.35% 9.18% Barclays U.S. Aggregate Bond Index† 5.66% 4.48% 5.36% Blended Index† 14.78% 9.49% 8.22% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2013 are 1.73%, 2.49%, 2.18%, 1.60% and 1.44% for Class A, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares for the period prior to its inception on May 1, 2012 are derived from the historical performance of Class A shares of the Deutsche Select Alternative Allocation Fund during such periods have been adjusted to reflect the higher total annual operating expenses. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on October 1, 2008. The performance shown for each index is for the time period of September 30, 2008 through August 31, 2014, which is based on the performance period of the life of the Fund. † The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index that tracks the performance of stocks in select developed markets around the world, including the U.S. The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities with an average maturity of one year or more. The Blended Index consists of 60% in the MSCI World Index and 40% in the Barclays U.S. Aggregate Bond Index. Class A Class C Class R Class S Institutional Class Net Asset Value 8/31/14 $ 8/31/13 $ Distribution Information as of 8/31/14 Income Dividends, Twelve Months $ Capital Gain Distributions, Twelve Months $ Investment Portfolio as of August 31, 2014 Shares Value ($) Mutual Funds 84.8% Deutsche Diversified Market Neutral Fund "Institutional" (a) Deutsche Enhanced Commodity Strategy Fund "Institutional" (a) Deutsche Enhanced Emerging Markets Fixed Income Fund "Institutional" (a) Deutsche Floating Rate Fund "Institutional" (a) Deutsche Global Inflation Fund "Institutional" (a) Deutsche Global Infrastructure Fund "Institutional" (a) Deutsche Global Real Estate Securities Fund "Institutional" (a) Deutsche Real Estate Securities Fund "Institutional" (a) Total Mutual Funds (Cost $437,824,119) Exchange-Traded Funds 15.4% SPDR Barclays Convertible Securities Fund SPDR Barclays Short Term High Yield Bond Fund Total Exchange-Traded Funds (Cost $76,147,978) Cash Equivalents 0.2% Central Cash Management Fund, 0.05% (a) (b) (Cost $851,939) % of Net Assets Value ($) Total Investment Portfolio (Cost $514,824,036)† Other Assets and Liabilities, Net ) ) Net Assets † The cost for federal income tax purposes was $517,626,137. At August 31, 2014, net unrealized appreciation for all securities based on tax cost was $57,621,368. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $70,421,083 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $12,799,715. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. (b) The rate shown is the annualized seven-day yield at period end. SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Mutual Funds $ $
